Filed 8/17/16
                         CERTIFIED FOR PARTIAL PUBLICATION*

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                        DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B262429
                                                          (Super. Ct. No. 1446024)
     Plaintiff and Respondent,                             (Santa Barbara County)

v.

ANGEL ANTONIO MEDELEZ,

     Defendant and Appellant.



                  Angel Medelez contacted a minor with intent to engage in oral sex (Pen.
Code,1 § 288.3, “luring”), and then took a direct but ineffectual act toward his goal
(§§ 664, 288a, subd. (b)(1), “attempt”). Here we decide he may be convicted of both
crimes because luring is not a special statute intended to preclude prosecution for attempt,
and neither crime is the lesser included offense of the other.
                  Medelez appeals judgment after conviction by jury of three sex offenses
against his adult roommate and two sex offenses against a minor. (§§ 288a, subds. (f) &
(i), 243.4, subd. (e)(1), 288.3, subd. (a), 664, 288a, subd. (b)(1).) The trial court
sentenced Medelez to six years eight months in prison, including two consecutive
sentences of four months each for attempt to orally copulate a minor (§§ 664, 288a,
subd. (b)(1)) and luring the minor with intent to orally copulate (§ 288.3, subd. (a)).


         *
         Pursuant to rules 8.1105(b) and 8.1110 of the California Rules of Court, this
opinion is certified for partial publication. The portions of this opinion to be deleted from
publication are identified as those portions between double brackets, e.g., [[/]].
       1 All further statutory references are to the Penal Code.
              We stay the four-month sentence for attempted oral copulation (§ 654),
correct the abstract of judgment to delete a dismissed count, and otherwise affirm.
              In the unpublished portion of the opinion, we consider and reject Medelez’s
contention that all his convictions must be reversed because the trial court dismissed a
juror during trial without good cause. (§ 1089.)
                                     BACKGROUND
              In August 2013, Medelez drugged and orally copulated his unconscious
adult male roommate. (§§ 288a, subds. (f) & (i), 243.4, subd. (e)(1).)
              Two months later, he tried to orally copulate a minor. Medelez met 16-
year-old A.P. at work. Medelez offered him a job, and A.P. returned that evening to learn
more about it. Medelez drove A.P. to a remote place and offered him money in exchange
for oral sex. When A.P. refused, Medelez told A.P. to take off his pants. A.P. did
because he was afraid. Medelez showed A.P. pornographic pictures. Medelez “was
about to lean in,” but A.P. pulled up his pants and stopped Medelez.
              [[During trial, a juror expressed concern about his own impartiality. He
told the court that a testifying detective investigated him one year earlier when a student
accused the juror (a college professor) of “inappropriate contact” with her at her
residence. The detective’s name was not on the witness list in voir dire because she
testified as a substitute witness. The trial court questioned, removed, and replaced the
juror.]]
                                      DISCUSSION
                               Special vs. General Doctrine
              Medelez contends he cannot be convicted of both attempted oral copulation
of a minor (§§ 664, 288a, subd. (b)(1)) and luring a minor with intent to orally copulate
(§ 288.3) because the Legislature intended the luring statute to supplant attempted oral
copulation with a minor. (In re Williamson (1954) 43 Cal.2d 651, 654 (Williamson).)
His argument lacks merit because the statutes cover different conduct.
              If a general statute covers the same conduct as a specific (“special”) statute,
courts generally infer that the Legislature intended the conduct to be prosecuted only

                                             2
under the special statute. (People v. Murphy (2011) 52 Cal.4th 81, 86; Williamson,
supra, 43 Cal.2d at p. 654.) This rule applies if “(1) ‘each element of the general statute
corresponds to an element on the face of the special statute’ or (2) . . . ‘it appears from the
statutory context that a violation of the special statute will necessarily or commonly result
in a violation of the general statute.’ [Citation.]” (People v. Murphy, supra, at p. 86.) It
does not apply “if the more general statute contains an element that is not contained in the
special statute and that element would not commonly occur in the context of a violation
of the special statute.” (Id. at p. 87.)
               Here, the “general” statute (attempt) contains an element that is not
contained on the face of the more recently enacted “special” statute (luring). Attempt
requires a direct but ineffectual act that goes beyond mere preparation. (§ 21a; People v.
Clark (2011) 52 Cal.4th 856, 948.) Luring does not.
               Luring may be committed by a “contact or communication” that is
preparatory or indirect. (§ 288.3, subd. (b) [“communication” includes “indirect contact
or communication . . . by use of an agent or agency”]; see, e.g., People v. Sigur (2015)
238 Cal.App.4th 656, 659 [luring by means of Internet chat]; People v. Keister (2011)
198 Cal.App.4th 442, 445 [luring by means of sexually explicit notes].) In contrast, an
“attempt” must be more than preparatory; the defendant must unequivocally put his plan
into action so that it will be carried out if it is not interrupted. (People v. Clark, supra, 52
Cal.4th at p. 948.) The Legislature did not intend luring to supplant prosecutions for
attempt; it was casting a wider net. (Ballot Pamp., Gen. Elec. (Nov. 7, 2006) text of
Prop. 83, p. 127 [purpose of Proposition 83 is “to strengthen and improve the laws that
punish and control sexual offenders”].) Medelez engaged in preparatory communication
and a direct act. He is guilty of both crimes.
                                    Lesser Included Offense
               Medelez’s multiple convictions for luring with intent to orally copulate a
minor and attempt to orally copulate a minor are authorized because neither crime is a
necessarily included offense of the other.


                                               3
              Multiple convictions based on necessarily included offenses are prohibited.
(People v. Sanders (2012) 55 Cal.4th 731, 736.) An offense is necessarily included if the
statutory elements of one crime include all the statutory elements of another, such that
the first cannot be committed without necessarily committing the second. (Id. at p. 737.)
              Attempt is not a necessarily included offense of luring, because luring can
be committed without a “direct . . . act,” as we have explained. (Cf. §§ 21a, 288.3.)
              Luring is not a lesser included offense of attempted oral copulation,
because attempt can be committed without contacting or communicating with the victim.
(See, e.g., People v. Bonner (2000) 80 Cal.App.4th 759, 763 [sufficient evidence of
attempt to rob where defendant never came near to, or spoke to, his victims but lay in
wait with a pistol].)
                                    Multiple Punishments
              Medelez cannot be punished for both attempted oral copulation and luring
because the crimes were based on a single intent and objective, as the People concede.
(§ 654.) We modify the sentence to stay imposition of the attempted oral copulation
conviction, because the sentences for attempt and luring are of equal duration. (People v.
Butler (1996) 43 Cal.App.4th 1224, 1248.)
                                      [[Juror Removal
              Medelez contends all his convictions must be reversed because the trial
court excused a juror whose inability to serve does not appear as a demonstrable reality in
the record. We disagree.
              The trial court may remove a juror midtrial when “upon . . . good cause
shown to the court [the juror] is found to be unable to perform his or her duty.” (§ 1089.)
A trial court has broad discretion to investigate and remove a juror in the midst of trial if
it finds that, for any reason, the juror is no longer able or qualified to serve. (People v.
Bennett (2009) 45 Cal.4th 577, 621.) The court’s discretion must be exercised “with
great care,” and the juror’s inability to serve must appear as a “demonstrable reality” in
the record. (People v. Barnwell (2007) 41 Cal.4th 1038, 1052.) Applying this
“heightened standard of review,” we will affirm the trial court’s decision to remove a

                                               4
juror only if we are “confident” that the removal “is manifestly supported by evidence on
which the court actually relied.” (People v. Armstrong (Aug. 11, 2016, S130659)
__ Cal.4th __ [2016 DJDAR 8258, 8264].)
              The juror’s statements established his inability to serve as a demonstrable
reality. After the detective’s testimony, the juror told the court that his recent personal
experience of being investigated by her was a “bad memory” he was “trying to put . . .
behind [him].” The court asked if he could be neutral. The juror said, “I don’t know.”
When the court asked “would it have made a difference to you in terms of your ability to
judge all witnesses utilizing the same standards . . . ,” the juror responded, “Well, I think
I’m capable of doing that. It’s just that it brought up a memory for me. So, you know, if
I knew at the outset, I might have asked you to be excused at that time just so that I
wouldn’t have to, you know, see it, but as it happened, it was unexpected, so here we
are.” The court relied on these statements when it found the juror was unable to serve.
The court explained, “It sounds to me as though that circumstance is still fresh enough in
your experience that it gives you concern about whether you can go through this trial and
focus just on the issues . . . .” The record supports its finding.
              Medelez argues that the detective’s testimony was not important, so it could
not have greatly affected the juror’s impartiality. We will not interfere with the trial
court’s assessment that the juror was “very uncomfortable because of the recent
circumstance that Detective Bedolla investigated him.” (People v. Debose (2014) 59
Cal.4th 177, 202 [we do not reweigh evidence because the trial court is in the best
position to assess a juror’s state of mind].)
              Medelez relies on double jeopardy cases for his assertion that he had a
constitutional right to have his trial completed by the selected jury. (Wade v. Hunter
(1949) 336 U.S. 684, 689; United States v. DiFrancesco (1980) 449 U.S. 117, 128-129;
People v. Batts (2003) 30 Cal.4th 660, 679.) But “a juror may be substituted without
jeopardy attaching if [as is the case here] good cause for dismissal of the juror exists.”
(People v. Taylor (1961) 189 Cal.App.2d 490, 495.)]]


                                                5
                         Abstract of Judgment - Dismissed Count
              The abstract of judgment incorrectly states Medelez was convicted of
exhibiting harmful material to a minor under section 288.2, subdivision (a)(2) (count 4 of
the information). We correct it to reflect that this charge was dismissed after the jury was
unable to reach a verdict on it. (People v. Mitchell (2001) 26 Cal.4th 181, 185.)
                                      DISPOSITION
              The verdict is modified to stay the four-month sentence for attempted oral
copulation of a minor (count 5, Pen. Code, §§ 654, 288a, subd. (b)(1)) pending service of
the sentence for luring (count 3, Pen. Code, § 288.3, subd. (a)). The superior court is
directed to amend the abstract of judgment to reflect the modification and to reflect
dismissal of count 4 (Pen. Code, § 288.2, subd. (a)(2)), and to forward a certified copy to
the Department of Correction and Rehabilitation. As modified, the judgment is affirmed.
              CERTIFIED FOR PARTIAL PUBLICATION.



                                          TANGEMAN, J.

We concur:



              GILBERT, P. J.



              PERREN, J.




                                             6
                                Frank J. Ochoa, Jr., Judge

                        Superior Court County of Santa Barbara
                           ______________________________


             Waldemar D. Halka, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, and David A. Wildman, Deputy Attorney General,
for Plaintiff and Respondent.